Exhibit 10.4
[ovascienceheader.gif]


OVASCIENCE, INC.
Incentive Stock Option Agreement
Granted Under 2012 Stock Incentive Plan
1.Grant of Option.
This agreement evidences the grant by OvaScience, Inc., a Delaware corporation
(the “Company”), on January 5, 2016 (the “Grant Date”) to Harald Stock, an
employee of the Company (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s 2012 Stock
Incentive Plan (the “Plan”), a total of 42,460 shares (the “Shares”) of common
stock, $0.001 par value per share, of the Company (“Common Stock”) at $9.42 per
Share. Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern
time, on January 4, 2026 (the “Final Exercise Date”).
It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.
2.    Vesting Schedule.
This option will become exercisable (“vest”) on the schedule set forth below in
the column marked “ISO”:
[hstockoptions.jpg]







--------------------------------------------------------------------------------




The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
3.    Exercise of Option.
(a)    Form of Exercise. Each election to exercise this option shall be
accompanied by a completed Notice of Stock Option Exercise in the form attached
hereto as Exhibit A, signed by the Participant, and received by the Company at
its principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of Shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. If the Participant ceases to be an employee or officer of the Company
or any parent or subsidiary of the Company as defined in Section 424(e) or (f)
of the Code, but remains an Eligible Participant, this option shall
automatically convert and be deemed a non-qualified stock option as of the date
that is three months from termination of the Participant's employment.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.







--------------------------------------------------------------------------------




(e)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If, prior to the Final Exercise Date, the
Participant is given notice by the Company of the termination of his or her
employment or other relationship by the Company for Cause, and the effective
date of such employment or other termination is subsequent to the date of the
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Participant’s employment or
other relationship shall not be terminated for Cause as provided in such notice
or (ii) the effective date of such termination of employment or other
relationship (in which case the right to exercise this option shall, pursuant to
the preceding sentence, terminate immediately upon the delivery of the notice of
such termination of employment or other relationship for Cause). If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of “cause” for termination of employment
or other relationship, “Cause” shall have the meaning ascribed to such term in
such agreement. Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s employment or other relationship shall be
considered to have been terminated for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that termination for Cause was
warranted.
(f)    Change in Control Event. Notwithstanding the foregoing, if a “Change in
Control Event” (as defined in that certain Employment Agreement by and between
the Company and the Participant, dated as of January 5, 2016 (the “Employment
Agreement”)) occurs and within one year of such Change in Control Event, the
Participant’s employment is terminated by the Company (or any successor) with
“Cause” (as defined in the Employment Agreement) or by the Participant for “Good
Reason” (as defined in the Employment Agreement), all unvested options shall
vest effective as of the Termination Date (as defined in the Employment
Agreement).
4.    Tax Matters.
(a)    Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
(b)    Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.







--------------------------------------------------------------------------------




5.    Transfer Restrictions.
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.  
6.    Provisions of the Plan.
This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.




[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.
 
OVASCIENCE, INC.
 
By:
/s/ Jeff Young_________________________
 
 
Name:
Jeffrey Young
 
 
Title:
CFO








--------------------------------------------------------------------------------






PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.
PARTICIPANT:
/s/ Harald Stock____________________________
Harald Stock










--------------------------------------------------------------------------------






Exhibit A
NOTICE OF STOCK OPTION EXERCISE
Date: ____________
OvaScience, Inc.
9 Fourth Avenue
Waltham, Massachusetts 02541
Attention: Chief Financial Officer
Dear Sir or Madam:
I am the holder of a Nonstatutory Stock Option granted to me by OvaScience, Inc.
(the “Company”) on March 3, 2016 for the purchase of 350,000 shares of Common
Stock of the Company at a purchase price of $[ ] per share.
I hereby exercise my option to purchase _________ shares of Common Stock (the
“Shares”), for which I have enclosed __________ in the amount of ________.
Please register my stock certificate as follows:
 
Name(s):
_______________________
 
 
 
_______________________
 
 
Address:
_______________________
 














